In an action for separation, the appeal is from an order awarding temporary custody of the child of the parties to respondent with visitation rights to appellant and directing appellant to pay temporary alimony of $225 a week, commencing February 27, 1956. Order modified by striking from the second ordering paragraph the figure “ $225 ” and by substituting therefor the figure “ $150 ”. As so modified, order affirmed, without costs. In the light of the circumstances set forth in the papers on appeal, $150 a week alimony is ample. Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.